Citation Nr: 0908168	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  97-05 383	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for Goodpasture's disease.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal of a June 1996 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee, that denied the 
veteran's claim of entitlement to service connection for 
Goodpasture's syndrome (or disease), including based on 
exposure to herbicides.

A Travel Board hearing was held before the undersigned 
Veterans Law Judge in April 1998.  In July 1998, the Board 
remanded this claim to the RO for additional development, and 
it subsequently was returned to the Board.  A July 2003 
decision of the Board was vacated by an April 2004 United 
States Court of Appeals for Veterans Claims (Court) decision.  
Subsequently, this issue was again remanded by the Board in 
January 2005 for further development.  All requested 
development having been completed, this claim now returns 
before the Board.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from July 
1966 to July 1970.

2.  On February 23, 2009, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant, through his authorized representative, that a 
withdrawal of this appeal is requested.




CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant' representative have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).  In February 
2009, the appellant's representative submitted a statement 
indicating that the appellant wished to withdraw his claim 
for service connection for Goodpasture's disease.

Thus, the appellant, through his authorized representative, 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
J. A. MARKEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


